IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

GREENVILLE DIVISION
TED STONE PLAINTIFF
V. CIVIL ACTION NO.: 4:18CV100-GHD-JMV
PELICIA HALL, ET AL. DEFENDANTS
JUDGMENT

On September 28, 2018, following a Spears hearing, the United States Magistrate Judge
issued a Report and Recommendation, and Plaintiff acknowledged receipt of same on October 9,
2018. To date, no objections to the Report and Recommendation have been tiled, and the
deadline for filing objections expired on October 12, 2018. The Court has reviewed the Report
and Recornmendation and found no plain error. lt is, therefore, ORDERED:

l. That the Report and Recornmendation [25] is ADOPTED as the Order of the Court;

2. That PlaintifP s claim that Willie Knighten denied him dental care and medically
necessary treatments shall PROCEED;

3. That Plaintist claim that that Sonja Stancial and Pelicia Hall subjected him to
unconstitutional conditions of confinement in Unit 25 and retaliated against him by
moving him to that unit shall PROCEED;

4. That Plaintiff`s claim that Brand I-qufman retaliated against ‘Stone by transferring him
to Parchman out of trusty status shall PROCEED;

5. That the remainder of Stone’s claims are DISMISSED; and

6. That Laura Hopson inly and finally DISMISSED from this action

//é/ja;am

SENIOR/Z UNITED STATES DISTRICT JUDGE

SO ORDERED thiéj/ day of October, 2018.

 

